Citation Nr: 1409125	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-18 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to April 1955 and from September 1956 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In December 2011, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

This matter was previously before the Board in April 2012 at which time it was remanded for further development.  

In a January 2013 decision, the Board denied the Veteran's claim and he, in turn, appealed to the United States Court of Appeals for Veterans Claims (Court).  In July 2013, counsel for VA's Secretary and the Veteran's attorney filed a motion, vacating the Board's decision and remanding the matter to the Board for further proceedings consistent with the joint motion.  

The  issues of a total disability rating based on individual employability due to a service-connected disability (TDIU), numbness, muscle cramps of the legs, and numbness of the arms have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.  

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal with the exception of a January 2014 appeal brief.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The July 2013 joint motion for remand indicated that the Board relied upon an inadequate medical opinion, and both parties agreed that the Veteran needed a new medical opinion to address the issue of service connection for a skin disorder as due to herbicide exposure.  Specifically, the parties agreed that, while the April 2012 VA examiner addressed the skin disorder claim on the theory of sun exposure, the examiner did not provide an opinion or rationale as to whether there is a link between the Veteran's conceded in-service herbicide exposure and his current skin disorders.  In order to comply with the joint motion, the Board must remand the Veteran's claim for additional development.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO/AMC should forward the claims file to a VA examiner for a complete review of the file and preparation of an addendum opinion that addresses the following: 

The examiner should clearly identify all current disability(ies) of the skin.  With respect to each diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (50 percent probability or greater) that the disability is the result of disease or injury incurred in or aggravated by the Veteran's service, to specifically include exposure to herbicide agents.  

The examiner must address the Veteran's conceded exposure to herbicides in Vietnam.  

The examiner should provide a complete rationale for his/her opinion.

2.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

